Motions granted; Order filed August 2, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00735-CR
                                 ____________

                   ERNEST TYRONE HOWARD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1408632

                                      ORDER

      Appellant’s court-appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. Appellant has filed two motions to
access the appellate record, making known to this Court his desire to review the
record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). His motions are granted.
      Accordingly, we hereby direct the Judge of the 178th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before August 17,
2016; that the clerk of that court certify to this court the date on which delivery of
the record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                    PER CURIAM